ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Walker, 2011 IL App (1st) 072889-B




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     THOMAS WALKER, Defendant-Appellant.



District & No.              First District, Fourth Division
                            Docket No. 1-07-2889


Filed                       September 1, 2011
Rehearing denied            October 6, 2011
Held                        In a prosecution for first degree murder, the trial court did not coerce the
(Note: This syllabus        jury by telling the jurors that when they started deliberating they would
constitutes no part of      continue to work until a verdict was reached, defendant did not meet his
the opinion of the court    burden of proving that the trial court’s failure to strictly comply with
but has been prepared       Supreme Court Rule 431(b) resulted in an unfair trial and affected the
by the Reporter of          integrity of the judicial process, the trial court conducted an adequate
Decisions for the           inquiry into defendant’s pro se pretrial claim of ineffective assistance of
convenience of the          counsel, and the mittimus was corrected to reflect a single conviction for
reader.)
                            first degree murder.


Decision Under              Appeal from the Circuit Court of Cook County, No. 04-CR-5493; the
Review                      Hon. Dennis A. Dernbach, Judge, presiding.



Judgment                    Affirmed as modified.
Counsel on                   Michael J. Pelletier, Patricia Unsinn, and Michael H. Orenstein, all of
Appeal                       State Appellate Defender’s Office, of Chicago, for appellant.

                             Anita M. Alvarez, State’s Attorney, of Chicago (James E. Fitzgerald,
                             Mary P. Needham, and Mikah Soliunas, Assistant State’s Attorneys, of
                             counsel), for the People.


Panel                        JUSTICE PUCINSKI delivered the judgment of the court, with opinion.*
                             Justices Salone and Sterba concurred in the judgment and opinion.**




                                                 OPINION

¶1           Following a jury trial, defendant Thomas Walker was convicted of first degree murder
        and sentenced to 65 years in prison. On appeal, defendant contends that: (1) the trial court
        misled the jury and coerced a verdict; (2) the trial court failed to ensure all the jurors
        understood and accepted principles that are fundamental to a fair trial; (3) the trial court
        failed to inquire into defendant’s pro se ineffective assistance of counsel claim; and (4) the
        mittimus incorrectly states defendant was adjudged guilty of two counts of first degree
        murder.
¶2           In an opinion filed on July 15, 2010, this court affirmed defendant’s conviction and
        corrected his mittimus. People v. Walker, 403 Ill. App. 3d 68 (2010). Thereafter, on March
        8, 2011, the Illinois Supreme Court issued a supervisory order directing this court to vacate
        its prior judgment and reconsider its prior ruling in light of People v. Thompson, 238 Ill. 2d
        598 (2010). People v. Walker, 239 Ill. 2d 585 (2011) (table). On reconsideration, we again
        affirm defendant’s first degree murder conviction and sentence but correct the mittimus to
        reflect a single conviction for murder.



                *
                 Following Justice O’Mara Frossard’s retirement, Justice Pucinski delivered the judgment
        of the court, with opinion. Justice Pucinski has reviewed all relevant materials, including the court’s
        original opinion filed on July 15, 2010, and the supervisory order issued by our supreme court on
        March 8, 2011.
                **
                  Pursuant to Justice O’Brien’s retirement, Justice Salone has participated in the
        reconsideration of this case. Pursuant to Justice Gallagher’s retirement, Justice Sterba has
        participated in the reconsideration of this case. Justice Salone and Justice Sterba have both reviewed
        all relevant materials, including the original opinion filed on July 15, 2010, and the supervisory order
        issued by our supreme court on March 8, 2011.

                                                      -2-
¶3                                    I. BACKGROUND
¶4       Defendant was charged with committing the murder of Juliette Robinson. The State’s
     witnesses testified that defendant shared a home with Juliette and, on the evening of February
     4, 2004, entered her bedroom while she was sleeping. Defendant and Juliette’s 11-year-old
     son, Thomas Walker III, was also sleeping in Juliette’s room. Defendant was carrying a
     loaded revolver and argued with Juliette. Defendant summoned his 15-year-old stepdaughter,
     Dionne Robinson, into the room and told her to tie up her brother, but she refused. Defendant
     then accused Juliette of having an affair and an argument ensued. When defendant reached
     for a tape recorder he had hidden behind Juliette’s bed, Juliette fled the room and defendant
     fired two gunshots at her. She continued to run through the living room and out the front
     door while defendant shot at her. She was killed by a single gunshot wound to the back and
     collapsed at the bottom of the staircase. Defendant fled the scene and was later arrested at
     a hospital where he was being treated for a failed suicide attempt.
¶5       Thomas Walker III and Dionne testified consistently about the events that evening.
     Dionne also added that when defendant summoned her into the room, he was waving a gun
     and said that someone in the room was going to die that night. Furthermore, defendant started
     shooting at Juliette while she was still in the bedroom. Dionne heard two shots in the
     bedroom, two outside the bedroom, and two more after that. After Dionne summoned the
     police, she ran outside to check on her mother and saw defendant get in his van and drive
     away.
¶6       Alberta Randall, who lived across the street from the crime scene, testified that she heard
     defendant and Juliette arguing on the night of the offense. Next, Randall heard a gunshot and
     saw Juliette fall down her front stairs. Then, defendant ran down the same stairs with a gun
     in his hand, got in his van and drove away.
¶7       A police investigation unit processed the crime scene. The unit observed bullet holes in
     the walls and holes from bullets that had passed through a door before going into the wall.
     The unit, however, was unable to retrieve any bullet fragments, which might have passed
     through the drywall and dropped down into the hollow portion of the wall. Furthermore, the
     lack of bullet casings at the scene indicated that the offender probably used a revolver.
¶8       Defendant testified on his own behalf. He claimed he did not have a gun when he entered
     Juliette’s bedroom on the night of the offense. According to defendant, he went into Juliette’s
     room to talk about the problems they were having, but she started yelling. Defendant
     remembered reaching into a dresser drawer to look for his hidden tape recorder but instead
     grabbed Juliette’s gun. He claimed the gun was already cocked when he took it out of the
     drawer. While he was reaching for the tape recorder with his empty hand, Juliette jumped up,
     ran past him and pushed the gun that was in defendant’s other hand. The gun went off, and
     defendant claimed he could not remember the subsequent events clearly.
¶9       The jury found defendant guilty of first degree murder and found that he personally
     discharged a weapon that proximately caused the death of the victim. Defendant was
     sentenced to 40 years on the charge of first degree murder to be served consecutively to a
     sentence of 25 years based on the jury’s finding that defendant personally discharged a
     firearm that caused the victim’s death. Defendant timely appealed.


                                              -3-
¶ 10                                        II. ANALYSIS
¶ 11                                  A. Coercion of the Verdict
¶ 12        Defendant contends comment by the judge midway through the two-day jury trial
       withheld the option of a deadlock and coerced a verdict. The challenged comment was as
       follows:
                    “We still intend to complete this trial on Thursday, which means that once you
                start deliberating, you’ll continue to work until you reach a verdict ***.”
¶ 13        The State contends the defendant’s argument is forfeited because defendant failed either
       to contemporaneously object or to raise this issue in a posttrial motion. People v. Enoch, 122
       Ill. 2d 176, 186 (1988). Defendant responds that we should relax the waiver rule because the
       basis for the objection is the trial judge’s conduct. The rationale for the relaxation of the
       waiver rule when the conduct of the judge is at issue is derived from “ ‘the fundamental
       importance of a fair trial and the practical difficulties involved in objecting to the conduct
       of the trial judge.’ ” People v. Brown, 200 Ill. App. 3d 566, 575 (1990) (quoting People v.
       Heidorn, 114 Ill. App. 3d 933, 936 (1983)). Keeping in mind that the waiver rule is relaxed
       when the objection is based on the judge’s conduct, we find the exception to the waiver rule
       applicable here. Accordingly, we will address defendant’s argument. We note the alleged
       error implicates defendant’s right to a fair trial; thus the question is a legal one, which we
       review de novo. People v. Ramos, 396 Ill. App. 3d 869, 878-79 (2009).
¶ 14        Defendant argues that the comment by the judge to the jury–“you’ll continue to work
       until you reach a verdict”–essentially ordered a unanimous verdict and ruled out the
       possibility of a hung jury. In support of this argument, defendant relies on People v. Gregory,
       184 Ill. App. 3d 676 (1989), People v. Ferro, 195 Ill. App. 3d 282, 292-93 (1990), and
       United States v. Arpan, 861 F.2d 1073, 1077 (8th Cir. 1988). Unlike the instant case, these
       cases challenge responses by the trial courts to jury questions once the jury reached a
       standstill in the deliberation process. Rather, the comments by the trial court in the instant
       case, which occurred midway through the trial process, simply conveyed a schedule timeline
       for the remainder of the proceedings to allow jurors to make the appropriate plans, bring any
       required medications and make any necessary notifications. In context, the comment by the
       judge was as follows:
                    “Ladies and gentlemen, that’s going to conclude the evidence you’re going to
                hear today. As I told you when you were selected yesterday, because of prior
                scheduling of other matters, we will not hear evidence tomorrow.
                    We will ask you to be back here on Thursday at 10:30 in the morning, and I will
                do everything possible to start closer to on time than we did today.
                    We still intend to complete this trial Thursday, which means that once you start
                deliberating, you’ll continue to work until you reach a verdict so that you will let
                people know about that. And should you need medications or something like that,
                bring them with you so you don’t run into these problems, okay?”
¶ 15        We note that those comments were not made to a deliberating jury or to a jury about to


                                                -4-
       begin deliberations. The record does not reflect any indication by the trial judge that the
       jurors would be held indefinitely. The record does not reflect any coercion by the
       experienced trial judge. We reject defendant’s argument that the comments by the judge
       coerced a unanimous verdict or misled the jury. Rather, the judge was giving the jurors
       information regarding scheduling they needed to know to make necessary plans and
       notifications before any deliberation began.

¶ 16                       B. Compliance With Supreme Court Rule 431(b)
¶ 17        Defendant next argues his conviction must be reversed and this case remanded for a new
       trial because the trial court failed to fully comply with amended Supreme Court Rule 431(b)
       (Ill. S. Ct. R. 431(b) (eff. May 1, 2007))1 *** because it failed to admonish the venire about
       each of the four principles enumerated therein. Specifically, defendant contends that the trial
       court failed to admonish the prospective jurors about the principle preserving a defendant’s
       right not to present evidence on his behalf. Moreover, defendant contends that the trial court
       completely failed to question one juror about his acceptance of any of the principles.
       Although defendant acknowledges that he failed to properly preserve this issue for review,
       he urges this court to review his claim for plain error. He contends that the court’s error
       necessarily deprived him of his right to a fair and impartial jury and thus constituted plain
       error under the second prong of plain error review.
¶ 18        To properly preserve an issue for appeal, a defendant must object to the purported error
       at trial and specify the error in a posttrial motion. Enoch, 122 Ill. 2d at 186; People v.
       Bannister, 232 Ill. 2d 52, 65 (2008). A defendant’s failure to abide by both requirements
       results in forfeiture of appellate review of his claim. Enoch, 122 Ill. 2d at 186; People v.
       Piatkowski, 225 Ill. 2d 551, 564 (2007). Here, it is undisputed that defendant failed to object
       to the trial court’s purported Rule 431(b) violations at trial or in a posttrial motion, and
       accordingly, we find that forfeiture applies.
¶ 19        The plain error doctrine, however, provides a limited exception to the forfeiture rule. Ill.
       S. Ct. R. 615(a); Bannister, 232 Ill. 2d at 65. It permits review of otherwise improperly
       preserved issues on appeal if the evidence is closely balanced or the error is of such a serious
       magnitude that it affected the integrity of the judicial process and deprived the defendant of
       his right to a fair trial. Ill. S. Ct. R. 615(a); Bannister, 232 Ill. 2d at 65. The first step in any
       such analysis is to determine whether any error actually occurred. People v. Walker, 232 Ill.
       2d 113, 124-25 (2009). If an error is discovered, the defendant then bears the burden of
       persuasion to show that the error prejudiced him under either prong. People v. McLaurin, 235
       Ill. 2d 478, 495 (2009).
¶ 20        Defendant’s claim of error concerns the trial court’s compliance with a supreme court
       rule, which is subject to de novo review. People v. Suarez, 224 Ill. 2d 37, 41-42 (2007);


               1
                Rule 431(b) codifies our supreme court’s holding in People v. Zehr, 103 Ill. 2d 472, 477
       (1984), requiring that four inquiries be made of potential jurors in a criminal case to determine
       whether a particular bias or prejudice would deprive the defendant of his right to a fair and impartial
       trial.

                                                    -5-
       People v. Haynes, 399 Ill. App. 3d 903 (2010). To determine whether an error occurred in
       this case, we examine amended Rule 431(b) as well as our supreme court’s recent opinion
       interpreting the rule (People v. Thompson, 238 Ill. 2d 598 (2010)). Rule 431(b) provides:
                “The court shall ask each potential juror, individually or in a group, whether that
                juror understands and accepts the following principles: (1) that the defendant is
                presumed innocent of the charge(s) against him or her; (2) that before a defendant can
                be convicted the State must prove the defendant guilty beyond a reasonable doubt;
                (3) that the defendant is not required to offer any evidence on his or her own behalf;
                and (4) that the defendant’s failure to testify cannot be held against him or her;
                however, no inquiry of a prospective juror shall be made into the defendant’s failure
                to testify when the defendant objects.
                     The court’s method of inquiry shall provide each juror an opportunity to respond
                to the specific questions concerning the principles set out in this section.” (Emphasis
                added.) Ill. S. Ct. R. 431(b) (eff. May 1, 2007).
¶ 21        In Thompson, our supreme court observed the amended rule’s use of the term “shall”
       created a mandatory question and response process to address a jury’s acceptance of each of
       the four enumerated principles. Thompson, 238 Ill. 2d at 607; see also Haynes, 399 Ill. App.
       3d at 912 (explaining that “[i]n enacting the amended version of Rule 431(b), our supreme
       court imposed a sua sponte duty on courts to ask potential jurors individually or in a group
       whether they accept the [four Zehr] principles”).2** A trial court’s failure to inquire as to a
       potential juror’s acceptance and understanding of all four principles constitutes error. See
       Thompson, 238 Ill. 2d at 607; Haynes, 399 Ill. App. 3d at 912; People v. Magallanes, 397
       Ill. App. 3d 72, 83 (2009).
¶ 22        Here, in its prefatory comments to the entire venire, the trial court spoke about three of
       the four Rule 431(b) principles that governed defendant’s trial, omitting the principle that the
       law does not require a defendant to present evidence on his behalf. Specifically, the court
       stated:
                     “The defendant is presumed to be innocent of the charge in the indictment, and
                that presumption of innocence remains throughout the trial with the defendant unless
                or until you have been satisfied by the evidence in the case beyond a reasonable
                doubt as to the guilt of the defendant.
                     The burden of proving the guilt of the defendant is on the State. The law does not
                require the defendant to prove his innocence.
                     The defendant may or may not testify. And the fact that he does not testify in no
                way should be used as evidence against him.”
¶ 23        Thereafter, during the voir dire process, the trial court asked different panels of jurors
       about their understanding and acceptance of the three Zehr principles pertaining to a
       defendant’s presumption of innocence, the State’s burden of proof, and the right of a


              2
               Prior to the amendment, Rule 431(b) required questioning only “[i]f requested by
       defendant.” (Internal quotation marks omitted.) See Thompson, 238 Ill. 2d at 608.

                                                 -6-
       defendant not to testify or have his decision used against him. Although defendant contends
       that prospective juror Guerro N. was not questioned about his understanding and acceptance
       of any of the Zehr principles, the record does not support defendant’s contention. The record
       demonstrates that the trial court called the names of nine venire members, including Guerro
       N., to be questioned. The trial court then questioned five of the venire members and excused
       one prospective juror when she indicated that she was unsure of her ability to remain fair and
       impartial during the case. The trial court then stated: “Okay. To the four of you, I am going
       to ask a series of questions you heard me ask other jurors.” The trial court then inquired
       whether Guerro N. and the three other venire members understood the aforementioned three
       Zehr principles. Accordingly, the record rebuts defendant’s claim that the court failed to
       question Guerro N.
¶ 24       More problematic, however, is that the trial court failed to question all of the prospective
       jurors about their understanding and acceptance of the Zehr principle preserving a
       defendant’s right not to present evidence on his behalf. In our original opinion, we found that
       the trial court’s incomplete Rule 431(b) admonishments constituted error, but that the error
       did not require reversal of defendant’s conviction. Walker, 403 Ill. App. 3d at 74-76.
       Specifically, we rejected that the defendant’s argument that a court’s failure to fully comply
       with Rule 431(b) necessarily infringes on his right to a fair trial and constitutes plain error
       under the second prong of plain error review. Walker, 403 Ill. App. 3d at 76. On
       reconsideration, we do not find that the Thompson decision compels a different result.
¶ 25       In Thompson, our supreme court expressly rejected the argument that a trial court’s
       failure to strictly comply with amended Rule 431(b) necessarily infringes upon a defendant’s
       right to a fair and impartial jury and constitutes plain error under the second prong of plain
       error review. Thompson, 238 Ill. 2d at 614. The court acknowledged that “[a] finding that
       defendant was tried by a biased jury would certainly satisfy the second prong of plain-error
       review because it would affect his right to a fair trial and challenge the integrity of the
       judicial process,” but explained that a reviewing court “cannot presume the jury was biased
       simply because the trial court erred in conducting the Rule 431(b) questioning.” Id. The court
       acknowledged that the 2007 amendment to the rule made it mandatory for trial courts to
       assess every potential juror’s acceptance of the four Rule 431(b) principles but explained:
                “[T]he failure to conduct Rule 431(b) questioning does not necessarily result in a
                biased jury, regardless of whether that questioning is mandatory or permissive under
                our rule. Although the amendment to the rule serves to promote the selection of an
                impartial jury by making questioning mandatory, Rule 431(b) questioning is only one
                method of helping to ensure the selection of an impartial jury. [Citation.] It is not the
                only means of achieving that objective. A violation of Rule 431(b) does not implicate
                a fundamental right or constitutional protection, but only involves a violation of this
                court’s rules.” Id. at 614-15.
¶ 26       Accordingly, because a trial court’s Rule 431(b) violation does not necessarily result in
       a biased jury and constitute plain error, the court concluded that it was the defendant’s
       burden of persuasion to show that the trial court’s violation of Rule 431(b) in his case
       resulted in a biased jury and affected the integrity of the judicial process. Id. at 614. The
       court observed that although the prospective jurors in the defendant’s case received some,

                                                  -7-
       but not all, of the Rule 431(b) questions, the defendant failed to meet his burden of showing
       that the error affected the fairness of his trial and, accordingly, the second prong of plain
       error review did not provide a basis for excusing the defendant’s forfeiture. Id. at 615.
¶ 27       Here, as in Thompson, the trial court failed to strictly comply with Rule 431(b).
       Specifically, the court only conducted an inquiry regarding three of the four Zehr principles
       and failed to ascertain whether the potential jurors understood and accepted that a defendant
       is not required to present evidence on his own behalf. Notwithstanding the trial court’s error,
       we find that defendant has failed to prove that the trial court’s Rule 431(b) violation resulted
       in an unfair trial and affected the integrity of the judicial process. Notably, there is nothing
       in the record to indicate that the jury was biased. Moreover, we observe that defendant did,
       in fact, present evidence on his behalf. Accordingly, we find that the second prong of plain
       error review does not provide us with a basis to excuse defendant’s procedural default. See
       Thompson, 238 Ill. 2d at 614-15; Haynes, 399 Ill. App. 3d at 914; Magallanes, 397 Ill. App.
       3d at 100. Defendant does not argue that the error constitutes plain error under the first
       prong, and we therefore find no basis to excuse defendant’s procedural default under either
       prong of plain-error review.

¶ 28      C. Inquiry Regarding Defendant’s Claim of Ineffective Assistance of Counsel
¶ 29        Defendant next argues that the trial court failed to conduct an adequate inquiry into the
       defendant’s pretrial pro se claims that “he did not trust appointed counsel and did not want
       counsel defending his interests.”
¶ 30        The trial court is required to inquire into a defendant’s pretrial pro se claims of
       ineffective assistance of counsel under the principles articulated in People v. Krankel, 102
       Ill. 2d 181, 189 (1984). In Krankel, defense counsel failed to contact an alibi witness or
       present an alibi defense at trial. Krankel, 102 Ill. 2d at 187. The defendant pro se challenged
       posttrial his attorney’s representation at trial. Krankel, 102 Ill. 2d at 187. The Illinois
       Supreme Court held that the trial court should have appointed alternate counsel to represent
       defendant at the posttrial hearing regarding his claim of ineffective assistance of counsel.
       Krankel, 102 Ill. 2d at 189. The case was remanded for a hearing on the defendant’s motion
       with newly appointed counsel. Krankel, 102 Ill. 2d at 189.
¶ 31        The Illinois Supreme Court, in applying Krankel, recognized in People v. Nitz, 143 Ill.
       2d 82, 134 (1991), “that there is no per se rule that new counsel must be appointed every
       time a defendant presents a pro se motion for a new trial alleging ineffective assistance of
       counsel.” Nitz expressed that principle as follows:
                “If the trial court conducts a preliminary investigation of the defendant’s allegations
                and determines them to be spurious or pertaining only to trial tactics, no new counsel
                should be appointed to represent the defendant. If, however, the defendant’s
                allegations of incompetence indicate that trial counsel neglected the defendant’s case,
                the court should appoint new counsel to argue defendant’s claims of ineffective
                assistance of counsel.” People v. Nitz, 143 Ill. 2d 82, 134-35 (1991).
¶ 32        A trial court is not required to appoint new counsel every time a defendant files a pro se
       motion claiming ineffective assistance of counsel. People v. Jocko, 389 Ill. App. 3d 247, 263

                                                 -8-
       (2009) (citing People v. Moore, 207 Ill. 2d 68, 77 (2003)). Rather, the trial court should first
       examine the factual basis underlying the defendant’s claim. Moore, 207 Ill. 2d at 77-78. This
       can be accomplished in several ways. Moore, 207 Ill. 2d at 77-78. The court could simply
       ask trial counsel about the circumstances surrounding the claim or ask defendant questions
       about his claim. Moore, 207 Ill. 2d at 78. In the alternative, the court can base its
       determination on its personal knowledge of defense counsel’s performance at trial or on the
       facial insufficiency of defendant’s allegations. Moore, 207 Ill. 2d at 78-79. If a defendant’s
       claim lacks merit or relates only to matters of trial strategy, the trial court may deny the
       motion without appointing new counsel. Moore, 207 Ill. 2d at 77-78.
¶ 33        If the trial court makes no determination of the merits of defendant’s claim, then the
       standard of review is de novo. Moore, 207 Ill. 2d at 75. If the trial court makes a
       determination on the merits, then the conduct of the trial court is reviewed under a manifest
       erroneous standard of review. People v. McCarter, 385 Ill. App. 3d 919, 941-42 (2008). A
       trial court makes a determination on the merits by considering defendant’s allegations and
       conducting adequate inquiry into the allegations. People v. Ford, 368 Ill. App. 3d 271, 276
       (2006). However, no inquiry by the trial court is required when a defendant fails to identify
       relevant facts and raises only general, conclusory allegations of ineffective assistance of
       counsel.
¶ 34        We are mindful of the relaxed pleading requirements for pro se allegations of ineffective
       assistance of counsel. See Moore, 207 Ill. 2d at 79 (to trigger an inquiry under Krankel, “a
       pro se defendant is not required to do any more than bring his or her claim to the trial court’s
       attention”). We note that some minimum requirements must be satisfied by a defendant in
       order to trigger preliminary inquiry by the trial court. People v. Ward, 371 Ill. App. 3d 382,
       431 (2007). A bald allegation of ineffective assistance is insufficient; rather, the defendant
       should raise specific claims with supporting facts before the trial court is required to consider
       the allegations. People v. Radford, 359 Ill. App. 3d 411, 418 (2005). A defendant’s
       allegations that are conclusory, misleading or legally immaterial, or do not identify a
       colorable claim of ineffective assistance of counsel would not require further inquiry by the
       trial court. People v. Johnson, 159 Ill. 2d 97, 126 (1994); People v. Ford, 368 Ill. App. 3d
       271, 276 (2006) (remand for further inquiry was not necessary where the defendant’s
       allegations were facially insufficient, set forth in a general and conclusory manner, and
       contradicted by other allegations, by facts on the record and by the prosecutor).
¶ 35        In the instant case, during the pretrial status date on February 27, 2007, defense counsel
       informed the trial court that defendant intended to reject the trial court’s plea offer.
       Regarding defense counsel’s representations, defendant then said, “I’m rejecting you. I don’t
       trust you. You are the devil. You are the devil. That’s what you is, the devil. I don’t trust
       you.” We are mindful that defendant was medicated for a psychiatric condition, including
       a delusional disorder and found fit for trial with medication one month before the February
       27, 2007, pretrial status date.
¶ 36        The trial court responded, “Mr. Walker?” Defendant replied, “I don’t trust him. He is
       sneaky.” The judge then explained that the trial court, not defense counsel, made the plea
       offer. Defendant then stated, “I don’t want to go to trial with him. I don’t trust him.” The trial
       judge responded, “Well, he’s your lawyer. Now, when can we try this case.” Defendant made

                                                  -9-
       no further comment and the case was set for trial on April 3, 2007. The case was continued
       several times and trial began on July 9, 2007.
¶ 37       These comments were not repeated during the five months of time which elapsed from
       February 27, 2007, until July 9, 2007, when trial began. Moreover, these comments were not
       repeated during the trial process. We also note that defendant did not articulate a specific
       complaint against the competence of defense counsel and no claim of ineffective assistance
       of counsel has been argued on appeal. Accordingly, the record reflects that defendant’s
       general, conclusory comments did not bring to the trial court’s attention a specific claim with
       supporting facts of ineffective assistance of counsel and, therefore, the trial court was not
       required to conduct further inquiry.

¶ 38                                           D. Mittimus
¶ 39       Finally, defendant contends the mittimus should be corrected to accurately reflect a single
       conviction for first degree murder. The mittimus reflects two convictions for first degree
       murder: (1) intentional and knowing murder where defendant intentionally killed the victim
       and during the commission of the offense personally discharged a firearm that proximately
       caused death, and (2) defendant shot the victim knowing that such an act created a strong
       probability that his actions would result in death or great bodily harm and during the
       commission of the offense personally discharged a firearm that proximately caused death.
       When multiple murder convictions have been entered for the same act, only the conviction
       for the most serious charge should be reflected on the mittimus, and convictions on the less
       serious charges must be vacated. People v. Cardona, 158 Ill. 2d 403, 411 (1994). In the
       instant case, the conviction for knowing and intentional murder is the conviction for the most
       serious charge. See People v. Cardona, 158 Ill. 2d at 411.
¶ 40       Under Illinois Supreme Court Rule 615(b)(1), a reviewing court may “reverse, affirm,
       or modify the judgment or order from which the appeal is taken.” Ill. S. Ct. R. 615(b)(1).
       Remand is unnecessary because we have the authority to directly order the clerk of the circuit
       court to make the necessary corrections to defendant’s sentencing order. Ill. S. Ct. R.
       615(b)(1); People v. McCray, 273 Ill. App. 3d 396, 403 (1995).
¶ 41       Accordingly, we direct the clerk of the circuit court to correct the mittimus to reflect a
       single conviction for the most serious charge of intentional and knowing murder where
       defendant intentionally killed the victim and during the commission of the offense personally
       discharged a firearm that proximately caused death. The defendant’s conviction for shooting
       the victim knowing that such an act created a strong probability of death or great bodily harm
       shall be vacated by the clerk of the circuit court. The mittimus is to be corrected by the clerk
       of the circuit court to reflect a single conviction for intentional first degree murder pursuant
       to section 9-1(a)(1) of the Criminal Code of 1961 (720 ILCS 5/9-1(a)(1) (West 2008)).

¶ 42          Affirmed as modified.




                                                -10-